OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                        AUSTIN




             i
Hon. A. Na 3t.&Ue
aolnltyattorney
Atasoosa Ctoimty
Jourdantm, Texal




Aepeirtment
          stat
orrioer 0f Atas
tenu of offiae
by ths Oomnisal




                       county, who &all holA affioh for
                         ounty BoaltihorffoclrrhaU taho
    and subsoribe to the,ofiioial oath, and ahall
    file  a qapy   of SUOD oath and a oopyof h5.a ap iat-
    ment with the Texas Stat@ Board of Health; anr
    until suoh oopiesaare.so file4, saiA otfioor &all
    atjotbe tleaiwdlegally quali~iisd.Compumatfon
    of said oounty health ofil~er    aball bs fix04 by
    the ocii?dlseioRoral  oourt prclvi6w3,that no 9culb-
    ponsntloB    or SilSaIy&a t be allowed eroept for
     rrervioee aotually rBtldaratlr*
Hon. A. N. st0iAl0, P&g6 3                                  -

          As pointed out by you this atntutd olearly am-
pow%rs the ooamlssionars~ aourt to bimmially appoint the
county health cjffioer but ie silent bath as to the filling
of au umxpired tom~unii ss to th% period of tims auoh ap-
p&m5eIit, when z&s, sciall run,

             There being no other statute touohlng this zoatter,
It is our opltion thst the powerto fill the unexpired term
of one originally aTpointed by the oomiseionsrs~     oourt
woufd fol10w froiti  the wait of pow%r to make tha orlgiaal
appoillt5mt.     Claarly Artlale 4423 oonte~plats8 that tha,
power of filling the offioe of oounty health offloer &all
rselc?eLz the ooatabsio~er8court of the oounty$ ths erprasa
gmmtlng of power as to tha blannll appointmmt wdmld in-
%lUA%, ~II ths sb68AOa Of OthW StatutOrY pNVisiOWB, tha
lesser gmw%r to fill the ucmqired term of an original ap-
point80 of tlisaomalse:oh%rs OOIJ&.

          Your second guest&h likawlse involverJ a 5att6r
not   expresslyregulated    by Artlole    4483, or by any other
8tntaAte. The two0 *biennially”        ha8 a well defined moaning
88 mn;ething hap&~&~,       or takfng plaOe, on08 ti tW4 years.
BRurn V. K4TLocE, ill    8.W. 990, 86 Arkr 658.         Artiole   4483
in its provisions that the appointsmut of a oou&y heatth
ofriocshall   b% dana biennially wfartL4WMBU to i&x a toneoi
two year8 en ot ah origfaal appoMiaa&t,          rs
temening oi.rotutmtah%%b. This being,true,          r%:         z%
that in the evant of the B%ath of the preormt holder of
the affioe of county haalth offio~, oha term of offios
which tecamtr fixed by the aobion of the OGsrPis5imeS8            oourt
in making ths biennial appointm%nt, only,         i0 8Ubjaot     $0
being completed. At the %xpiwtioIk or thks two-p8aP term
of office the oorvaiesion%rs oourt thsreupcin rouJ.A make an-
other biennial agpoihtment in aooordahoe with Artiola 45233,

           Aooordin&ly, you are respestful.Jy u&lared th8t it
is the o?iIiiOTi Of titi6 deQ~tUi6Uit that W&%X tha faOtP Of
your Letter the ooam.lssionere aourt of Atarodaa County   my
neka an fQpOiAtiLi3At to %onipl%t% th% uaex Lr.4 term of tb%
eoucty health offfoer who has disd. ana t&t auoh ap~lntso
my only serve Aur3.n~ the un%a&red tsnn of the d%oeas%&


                                       Very truiy your0